SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2017 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL discloses its preliminary traffic figures for March 2017 São Paulo, April 10, 2017 - GOL Linhas Aéreas Inteligentes S.A. (“GLAI”), (BM&FBOVESPA: GOLL4 and NYSE: GOL) , Brazil's #1 airline , announces today preliminary air traffic figures for the month of March, 2017 . Comparisons refer to the same period of 2016. GOL’s Highlights | GOL was the most punctual airline in Brazil in March 2017, with 96.8% of its departures occurring at the scheduled time, according to Infraero data, and GOL performed more than 21,000 flights in the month. Infraero considers as delay in departure flights with departures exceeding 30 minutes. | The total volume of departures GOL decreased by 4.7%, and the number of seats declined 4.5%, while supply increased 5.8% due to the 6.6% increase in the average stage length. Demand increased by 11.8% in the period. GOL’s load factor was 77.3% in March 2017, 4.1 p.p. up over the same period of 2016. | In the domestic market, GOL increased its supply by 6.8% in March over the same period the year before. Domestic demand increased by 13.2% in the month, and GOL achieved a load factor of 76.9%, 4.3 p.p. up over March 2016. | In March, GOL’s international market supply fell by 1.6%, while demand increased by 1.7% resulting in load factor of 80.5%, which represents growth of 2.6 p.p. in relation to the same period of 2016. 1 GOL Linhas Aéreas Inteligentes S.A . GOL discloses its preliminary traffic figures for March 2017 Monthly Traffic Figures (¹) Accumulated Traffic Figures (¹) LTM Traffic Figures (¹) Operational data * Mar/17 Mar/16 % Var. 1Q17 1Q16 % Var. Mar/17 LTM Mar/16 LTM % Var. Total GOL Departures 21,085 22,131 -4.7% 64,100 74,199 -13.6% 251,415 309,287 -18.7% Seats (thousand) 3,528 3,693 -4.5% 10,734 12,370 -13.2% 42,004 51,422 -18.3% ASK (million) 3,817 3,607 5.8% 12,019 12,262 -2.0% 46,087 48,971 -5.9% RPK (million) 2,949 2,639 11.8% 9,561 9,497 0.7% 35,992 37,735 -4.6% Load Factor 77.3% 73.2% 4.1 p.p 79.6% 77.5% 2.1 p.p 78.1% 77.1% 1.0 p.p Pax on board (thousand) 2,608 2,529 3.1% 8,210 8,949 -8.3% 31,790 37,696 -15.7% Domestic GOL Departures 19,902 20,908 -4.8% 60,413 70,275 -14.0% 237,061 292,915 -19.1% Seats (thousand) 3,319 3,479 -4.6% 10,082 11,683 -13.7% 39,468 48,562 -18.7% ASK (million) 3,395 3,178 6.8% 10,690 10,856 -1.5% 40,938 42,996 -4.8% RPK (million) 2,610 2,305 13.2% 8,507 8,396 1.3% 32,142 33,377 -3.7% Load Factor 76.9% 72.5% 4.3 p.p 79.6% 77.3% 2.2 p.p 78.5% 77.6% 0.9 p.p Pax on board (thousand) 2,440 2,361 3.4% 7,695 8,409 -8.5% 29,931 35,636 -16.0% International GOL Departures 1,183 1,223 -3.3% 3,687 3,924 -6.0% 14,354 16,372 -12.3% Seats (thousand) 209 214 -2.3% 652 687 -5.0% 2,537 2,860 -11.3% ASK (million) 422 429 -1.6% 1,329 1,406 -5.5% 5,149 5,975 -13.8% RPK (million) 339 334 1.7% 1,055 1,102 -4.3% 3,850 4,358 -11.7% Load Factor 80.5% 77.8% 2.6 p.p 79.4% 78.4% 1.0 p.p 74.8% 72.9% 1.8 p.p Pax on board (thousand) 168 168 -0.1% 515 539 -4.4% 1,859 2,060 -9.7% On-time Departures 96.8% 96.9% -0.1 p.p 94.6% 95.1% -0.5 p.p 94.7% 95.7% -1.0 p.p Flight Completion 98.6% 85.3% 13.3p.p 98.8% 88.3% 10.5 p.p 97.1% 90.7% 6.4 p.p Cargo Ton 7.1 6.5 9.2% 18.9 17.4 8.6% 77.8 73.0 6.6% * Source: Agência Nacional de Aviação Civil (ANAC) and the Company for the current month. (1) Preliminary Figures Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. Brazil's largest air transportation and travel services group with three main businesses: passenger transportation, cargo transportation and coalition loyalty program. GOL is Brazil’s largest airline, carrying 32 million p.a. on more than 700 daily flights to 63 destinations in Brazil and 11 destinations in South America and the Caribbean on a fleet of over 120 Boeing 737 aircraft, with a further 120 Boeing 737s on order. GOLLOG is a leading cargo transportation and logistics business serving more than 3,000 Brazilian municipalities and, through partners, 90 international destinations in 47 countries. SMILES is one of the largest coalition loyalty programs in Latin America, with over 11 million registered participants, allowing clients to accumulate miles and redeem tickets for more than 700 locations worldwide. GOL has a team of more than 14,000 highly skilled aviation professionals delivering Brazil’s top on-time performance, and an industry leading 16 year safety record. GOL’s shares are traded on the NYSE (GOL) and the BM&FBOVESPA (GOLL4). 2 GOL Linhas Aéreas Inteligentes S.A . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 10 , 2017 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Richard Freeman Lark Junior Name:Richard Freeman Lark Junior Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
